MEMORANDUM OPINION
                                        No. 04-12-00266-CV

                            In the ESTATE OF Louis GANTZ, Deceased

                          From the County Court, Guadalupe County, Texas
                                   Trial Court No. 2010-PC-0126
                             Honorable Linda Z. Jones, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 3, 2012

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellants filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). We order all costs assessed against appellants. See TEX. R. APP. P. 42.1(d)(absent

agreement of parties, costs are taxed against appellant).



                                                      PER CURIAM